DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim(s) 1-15 is/are objected to because of the following informalities:
Claim 1, Ln. 3 recites “characterized it further comprises” which should read something like “characterized in that the gas delivery device further comprises” for clarity of the “it” 
Claim 1, Ln. 8 recites “the flowrate” which should read “a flowrate”
Claim 5, Ln. 2 recites “in the vicinity” which should read “in a vicinity”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the limitation “the first differential pressure sensor is arranged in the vicinity of the deformable reservoir” which deems the claim indefinite. The term “vicinity” is a relative term (e.g. “neighborhood” as per Webster’s Dictionary) lacking clear definition. One of ordinary skill in the art would be left to question how close the first differential pressure sensor and the deformable reservoir must be for them for satisfying or not the requirements of the claim. For example, would a distance of 10 mm away be considered “in the vicinity”, or 100 mm, or 1000 mm, etc.? The limitation thus fails to adequate define the metes and bounds of the claim. Applicant may wish to consider an alternate term such as “adjacent”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shissler et al. (U.S. Pub. 2006/0283450) in view of Chalvignac (U.S. Pub. 2006/0272642).
Regarding claim 1, Shissler discloses a gas delivery device (Fig. 1; ¶¶0015-0025) comprising an inner gas passage (Fig. 1 between inlet and outlet of #12; ¶0015) in fluid communication with a deformable reservoir (Fig. 1 #14; ¶0028 – “bellows”), and a processing unit (Fig. 1 #32; ¶0022), characterized it further comprises: a first differential pressure sensor (Fig. 1 #21; ¶¶0019, 0032-0035) cooperating with the processing unit for determining a pressure in the deformable reservoir (Fig. 1 #21 is immediately downstream from #14), and a valve (Fig. 1 #20; ¶0017) arranged on the inner gas passage for controlling a flowrate of gas in said inner gas passage (¶0018), wherein the processing unit controls the valve for adjusting the flowrate of gas passing through said valve on the basis of said pressure in the deformable reservoir (¶¶0017-0019, 0035, 0040 – controlled output from valve 20 is based on sensed values). One of ordinary skill in the art would recognize a “bellows” as a “deformable reservoir”.
Shissler fails to disclose the valve is a proportional valve. It is however noted that one having ordinary skill in the art would expect Shissler to use some type of variable position valve in order to achieve the type of fine tuning control discussed in at least ¶0018.
Chalvignac teaches a breathing assistance apparatus (Fig. 2) including a proportional valve (Figs. 1-2 #113; ¶¶0022, 0056, 0148-0150, 0173-0176, 0198-0206, 0242-0246) along an inhalation gas passage (Fig. 1 #110). Chalvignac teaches a proportional valve as providing the benefit of allowing automatic control in real time of a flow rate while also enabling precise control of leak rate (¶¶0163-0164, 0243-0245).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in Shissler the valve is a proportional valve in order to provide the benefit of allowing automatic control in real time of a flow rate while also enabling precise control of leak rate in view of Chalvignac.
Applicant may wish to specify the proportional valve as upstream of the deformable reservoir, as shown in Fig. 2 of the instant application.
Regarding claim 2, Shissler teaches the invention as modified above and further teaches the first differential pressure sensor is configured or controlled for operating pressure measurements of pressure at given time intervals (¶¶0032-0033).
Regarding claim 3, Shissler teaches the invention as modified above and further teaches the processing unit is configured for processing at least one pressure measurement signal delivered by the first differential pressure sensor and calculating the pressure using at least one processed pressure measurement signal (¶¶0019, 0032-0035).
Regarding claim 4, Shissler teaches the invention as modified above and together with Chalvignac further teaches the processing unit is configured for controlling the proportional valve for setting or modifying the flowrate of gas traversing said proportional valve, proportionally to the pressure (Shissler – ¶¶0017-0019, 0035, 0040; Chalvignac – ¶0149).
Regarding claim 5, Shissler teaches the invention as modified above and further teaches the first differential pressure sensor is arranged in a vicinity of the deformable reservoir (Fig. 1 #21 is immediately downstream from #14).
Regarding claim 6, Shissler teaches the invention as modified above and together with Chalvignac further teaches the processing unit controls the proportional valve for increasing or for decreasing the flowrate of gas traversing the proportional valve based on the pressure (Shissler – ¶¶0017-0019, 0035, 0040; Chalvignac – ¶0149). The claim nearly covers any changes to the flowrate.
Regarding claim 7, Shissler teaches the invention as modified above and further teaches the first differential pressure sensor is arranged in the inner gas passage downstream of the deformable reservoir (Fig. 1).
Regarding claim 8, Shissler teaches the invention as modified above and further teaches the processing unit comprises a microprocessor (¶¶0008, 0022).
Regarding claim 9, Shissler teaches the invention as modified above and further teaches the first differential pressure sensor comprises a first sensing port at atmospheric pressure and a second sensing port arranged in the inner passage (¶0019).
Claim(s) 10-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shissler et al. (U.S. Pub. 2006/0283450) in view of Chalvignac (U.S. Pub. 2006/0272642) and further in view of Cewers (U.S. Pub. 2008/0092891).
Regarding claim 10, Shissler teaches the invention as modified above but fails to teach a one-way valve element arranged in the inner gas passage downstream of the deformable reservoir.
Cewers teaches a ventilator (Fig. 4; ¶0035) including a one-way valve element (Fig. 4 #68; ¶0037) arranged at a farthest downstream location prior to a patient. Cewers teaches a farthest downstream check valve as providing the benefit of allowing gas flow to the patient while preventing a flow of gas in an opposite direction (¶0037).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Shissler a one-way valve element arranged in the inner gas passage downstream of the deformable reservoir based upon an obvious design choice to locate a check valve at a farthest downstream location of the inner gas passage to provide the benefit of allowing gas flow to the patient while preventing a flow of gas in an opposite direction in view of Cewers.
Regarding claim 11, Shissler teaches the invention as modified above and further suggests as obvious the first differential pressure sensor is arranged between the deformable reservoir and the one-way valve element (Fig. 1 #21 is immediately downstream from #14).
Regarding claim 15, Shissler teaches the invention as modified above and further teaches a gas delivery assembly (Fig. 1) comprising: a gas delivery device  according to claim 1 (see above), a gas source (Fig. 1 #16; ¶0016), in fluid communication with the inner gas passage of the gas delivery device for providing a respiratory gas to the gas delivery device (Fig. 1), and a respiratory interface (Fig. 1 #28), in fluid communication with the inner gas passage of the gas delivery device for receiving the respiratory gas provided by said inner gas passage.
Shissler as modified fails to teach the gas source is a gas cylinder equipped with a valve. However, Shissler does teach breathing gas source 16 can be any supply of breathing gas, such as air or an oxygen mixture (¶0016).
Cewers teaches a ventilator (Fig. 4; ¶0035) including a source of oxygen which may be provided from a pressurized oxygen storage tank (¶0004). One of ordinary skill in the art would have considered it prima facie obvious for a pressurized oxygen tank to be in the common shape of a cylinder and having a valve to control release of the pressurized oxygen only at desired times of use. Cewers teaches a pressurized oxygen storage tank as an obvious design choice when considering how to supply oxygen as a gas source for breathing (¶0004).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to have incorporated in the modified Shissler the gas source is a gas cylinder equipped with a valve based upon an obvious design choice to select a pressurized oxygen storage tank from amongst common forms of oxygen supply as a gas source for breathing in view of Cewers.
Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, Shissler teaches the invention as modified above but fails to teach or suggest a second differential pressure sensor arranged so as to measure the pressure drop generated by said one-way valve. Shissler does teach that flow sensor 24 can be in the form of a pneumotach, which is known to measure a differential pressure (¶0020). However, flow sensor 24 would not be accurately read as measuring the pressure drop generated by the one-way valve of claim 10. Rather, a pneumotach would measure a differential pressure across an orifice of the pneumotach itself and that measurement would have no direct bearing on a pressure drop across the one-way valve of claim 10.
Further, one having ordinary skill in the art would not have been led by the teachings of the prior art to have added an additional differential pressure sensor to the modified Shissler of claim 10 in order to have specifically provided a differential pressure measure across the one-way valve element of claim 10 without improper hindsight reasoning.
As there is no alternate prior art which would accurately lead toward the overall requirements of the instant claim it is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additional attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785